Cas 0 064-JM Document 87 Filed 04/30/21 P 1 of 2
FILED ment 87 age to

U.S. DISTRICT COU
EASTERN DISTRICT “ARKANSAS

 

Case: 4:20-cv-00064-JM APR 30 2021 : yl ° G ' Ty 57K .
JAMES, W. McC LACH 0 J - ~
unt iW: MeCORMACK, oLERKS, LO CY COO 6 T- SSL, ~ J be
/ DEP CLERK L , / é
WILLIE J STARR ADC#109194 Lyd CE O Ye Sf
OUACHITA RIVER UNIT
ARKANSAS DIVISION OF CORRECTION

oe Case “Bap CV OOOE KIM...
Ts Nohtve i 2 jab 7 he Ly sfriet Court aSte/M bishied
0 hanes Catral Buision What Z htnd to Geetha
Cose Phat Wes MuriStedl by James V9. Vtech, Uni eld.
Folge -

 

fot C. lerke bp jtecl Stoke s LD schich Cour
- Clerks CYPyCe a
Kichitd S. y eypurd Kowold Us; Cou? fe e
G00 Wes Copht/ Penne duteA ltt
A tle hock, phan Ses 24201-5 JAS
Sia THIF
ome Lyi Zh Starr | 17 -
(rome tothe hi q, K Vel Colt eli Sorel, LV?) f

Dost ce Bok 163

VW) ype Kan Suh
Vahl ae

 

 

 

 

ae
Case 4:20-cv-00064-JM Document 87 Filed 04/30/21 Page 2 of 2

Wihe & Shur 7014

Ovach: ‘fa Ki Ve Correctional Un/f

fst Dff'ce. BoX 16 BO

Wilvern ) Jt Kansas |
DAIOY

a

a3

 

Clerk, Yrifedl Na foc poh of L ourt

Nicharal She ype

Clerks oF ft

7,

rol Vrpoll Court fovse_

G00 West tO Prenve bevite AIG

“ He

Noch ban sys

se Sigestadlleietne et

MY SI LS
